           Case 21-60032 Document 14 Filed in TXSB on 04/12/21 Page 1 of 1



                            THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     VICTORIA DIVISION


 In re:                                               §      Chapter 7
                                                      §
 Anna Elaine Williams,                                §      Case No. 21-60032
                                                      §
    Debtor.                                           §

                                  RESIGNATION OF TRUSTEE

          I, Christopher Murray, trustee, hereby resign as trustee of the above entitled and numbered

proceedings. I have neither received any property nor paid any money on account of this estate.

Dated: April 11, 2021                                           Respectfully submitted,

                                                                By: /s/ Christopher Murray
                                                                Christopher Murray, Trustee
                                                                Texas Bar No. 24081057
                                                                chris@jmbllp.com
                                                                4119 Montrose Blvd., Suite 230
                                                                Houston, TX 77006
                                                                Phone: 832-529-1999
                                                                Fax: 832-529-3393

                                        Certificate of Review

The United States Trustee has reviewed and approved the foregoing report for compliance with
Title 11.
        April 12, 2021
Dated: __________________               United States Trustee, Region 7
                                                    /s/ Hector Duran
                                               By: __________________________
                                                   Trial Attorney for the U.S. Trustee
